DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to RCE filed on 3/29/2021. Claims 1, 9, 10, 11, 12, 13, and 17 have been amended. Claim 8 has been cancelled. Claims 1-7 and 9-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Richard Paciulan (Reg. no. 28,248) on 4/13/2021.

IN THE CLAIMS:
Please amend claims 1, 5, 17, and 20.

1.	(currently amended): A method of analyzing a frequency use status, comprising: 
obtaining a candidate radio network temporary identifier (RNTI) decoding a coded bit string of downlink control information (DCI); 
estimating an active RNTI from the candidate RNTI; 
managing an active RNTI list including the estimated active RNTI, and 
analyzing a frequency use status using the estimated active RNTI, 
wherein the DCI includes collected information associated with an antenna configuration of a base station, 
wherein the estimating of the active RNTI from the candidate RNTI comprises: estimating the candidate RNTI as the active RNTI using depatterning between a modulated constellation point of a bit string re-encoded from the decoded bit string and a modulated constellation point of the coded bit string of the DCI, and 
wherein the managing of the active RNTI list includes: verifying whether DCI is received for each control channel element (CCE) including an RNTI registered on the active RNTI list for each subframe.



determining whether a CCE index corresponding to a physical downlink control channel (PDCCH) transmitting the DCI including the candidate RNTI is included in a result of a hash function for the candidate RNTI; and 
estimating the candidate RNTI as the active RNTI, when the CCE index is determined to be included in the result of the hash function.

17.	(currently amended): An apparatus for analyzing a frequency use status, comprising: 
a processor; and 
a memory including a computer-readable instruction, 
wherein, when the instruction is executed by the processor, the processor is configured to:
obtain a candidate radio network temporary identifier (RNTI) decoding a coded bit string of downlink control information (DCI); 
estimate an active RNTI from the candidate RNTI; 
manage an active RNTI list including the estimated active RNTI, and 
analyze a frequency use status using the estimated active RNTI, 
wherein the DCI includes collected information associated with an antenna configuration of a base station, 
wherein the estimating of the active RNTI from the candidate RNTI comprises: estimating the candidate RNTI as the active RNTI using depatterning between a 
wherein the managing of the active RNTI list includes: verifying whether DCI is received for each control channel element (CCE) including an RNTI registered on the active RNTI list for each subframe.

20. 	(currently amended): The apparatus of claim 19, wherein, for the estimating of the active RNTI from the candidate RNTI, the processor is configured to: 
determine whether a CCE index corresponding to a physical downlink control channel (PDCCH) transmitting the DCI including the candidate RNTI is included in a result of a hash function for the candidate RNTI; and 
estimate the candidate RNTI as the active RNTI, when the CCE index is determined to be included in the result of the hash function.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Wijetunge et al. (20170318605) discloses a decoder 411 of the communication device 4 is configured to determine or generate a set of candidate RA-RNTIs, The decoder 411 of the communication device 4 is configured to attempt to blind decode one or more DCIs in the received first downlink channel message by using each RA-RNTI in the determined set of candidate RA-RNTIs, so as to determine a location or locate a RAR corresponding to an active UE in a 

Guan et al. (20140211710) discloses a  base station uses the DCI format 2C to schedule an initially transmitted packet, which includes two codewords transmitted on a total of four layers, of the UE, where codeword 0 corresponds to two layers of ports [7, 8], and the codeword 1 corresponds to two other layers of ports [9, 10].  In this case, the antenna configuration information in the DCI format 2C should indicate a dual codeword state 3. The UE receives the DCI format 2C and receives a corresponding PDSCH according to the antenna configuration information and other scheduling information in the DCI format 2C.

However, with respect to independent claim 1, and similarly claim 17, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “manaqinq an active RNTI list includinq the estimated active RNTI, and analyzing a frequency use status using the estimated active RNTI, wherein the DCI includes collected information associated with an antenna configuration of a base station, wherein the estimatinq of the active RNTI from the candidate RNTI comprises: estimatinq the candidate RNTI as the active RNTI usinq depatterninq 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-7 and 9-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111